Per Curiam.
Respondent was admitted to practice by this Court in 1994. He maintained an office for the practice of law in New Jersey, where he was admitted in 1993.
In April 2004, respondent was convicted in New Jersey after a jury trial of one count of attempting to obtain a controlled dangerous substance by fraud in the third degree (see NJ Stat Ann §§ 2C:5-1, 2C:35-13) and one count of forgery in the third degree (see NJ Stat Ann § 2C:21-1 [a] [2]). He was sentenced to a 90-day term of incarceration and three years of probation. Respondent had completed and forged a physician’s signature to a prescription form in the name of a fictitious person and presented the form to a pharmacy to obtain Percocet, a pain killer. In January 2007, based upon the convictions, the New Jersey Supreme Court suspended respondent from practice for a period of three months.
Petitioner moves for an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a) and (b). Respondent has not responded to the motion.
Respondent has been convicted of crimes in New Jersey which *1258are essentially similar to the New York felonies of forgery in the second degree (see Penal Law § 170.10) and criminal possession of a forged instrument in the second degree (see Penal Law § 170.25; see Matter of Peterman, 306 AD2d 545 [2003]; Matter of Chianese, 269 AD2d 87 [2000]). Upon his conviction, by operation of statute, he ceased to be an attorney in this state (see Judiciary Law § 90 [4] [a]).
We therefore grant petitioner’s motion and direct respondent’s disbarment.
Crew III, J.P, Spain, Mugglin, Rose and Lahtinen, JJ, concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent is directed to comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).